DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-15, prior arts do not teach or suggest the combination of the locking mechanism of claim 1, in particular, a spring stopper disposed on the elongated shaft between the first end and the opposite second end; and a spring disposed about the elongated shaft such that the spring extends from the spring stopper toward the opposite second end of the elongated shaft, wherein as the lock pin moves along a longitudinal axis of the elongated shaft from a first position to a second position, the spring is configured to compress between the spring stopper and a fixed bracket in the computer chassis with the opposite second end extending through a hole in the removable module, thereby preventing the removable module from being removed from the computer chassis.

Re claims 16-20, prior arts do not teach or suggest the combination of the method of claim 16, in particular, inserting the second removable module into a second receiving bracket until the second removable module abuts a lock pin disposed in one or more supports of an intermediate bracket between the first removable module and the second removable module, the second receiving bracket oriented to position the second removable module in the computer chassis such that the second removable module is positioned perpendicular to the first removable module; and causing the second removable module to urge a portion of the lock pin into a hole of the first removable module by further inserting the second removable module into the second receiving bracket to a fully inserted position, thereby preventing the first removable module from being removed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841